Citation Nr: 0811377	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-01 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran; parents of veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service in the U.S. Air Force from 
November 1988 to September 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.  

The veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A copy of the transcript of this hearing 
has been associated with the claims file.  

Subsequent to this hearing, the veteran has submitted 
additional pertinent evidence.  As the Board fully allows the 
veteran's claim, there is no need to submit this additional 
evidence to the agency of original jurisdiction (AOJ) for 
initial consideration.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The preponderance of the evidence indicates that the 
veteran's pre-existing psychiatric disorder was aggravated by 
service.


CONCLUSION OF LAW

A variously diagnosed psychiatric disorder was aggravated by 
service.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.

Law and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
expect as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  See 38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  See 
38 C.F.R. § 3.306.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he has a psychiatric disability 
that was aggravated by service.  In the instant decision, the 
Board grants service connection.  The Board will briefly 
outline the evidence on which this grant was based.

Service medical records include a Report of Medical 
Examination completed at the time of separation from service.  
The clinician adding notes to this record indicated that the 
veteran stuttered when nervous since November 1988 (when he 
entered service) and that the stuttering still occasionally 
occurred.  Review of the service medical records reveals no 
other treatment or diagnosis of a psychiatric disability.

Review of the veteran's personnel records indicates that the 
veteran had difficulty with completing tasks assigned.  A May 
1989 entry in his record notes that the veteran's nervousness 
seemed to block his learning and concentration.  The veteran 
was discharged from the service due to his performance. 

In a August 2004 letter, a clinician noted that the veteran's 
anxiety could have been exacerbated in service due to a 
threat of incarceration if he did not perform his job 
correctly.  In July 2005, the same clinician submitted a 
similar letter dated in June 2005.

The veteran underwent a VA examination in October 2006.  
Diagnoses included obsessive compulsive disorder with 
generalized anxiety features and personality disorder.  The 
examiner opined that the veteran's mental condition pre-
existed service, but found that the disability was not 
aggravated by service.  The examiner indicated that the 
veteran's symptoms during service were a natural progression 
of the obsessive compulsive disorder that pre-existed service 
and that the disability worsened many years later.

The record contains a letter received in November 2006 signed 
by a registered nurse and a psychiatrist.  In the letter, 
they opined that the veteran's symptoms were exacerbated 
while in service.

In the July 2007 Board hearing, the veteran and his parents 
credibly testified regarding the veteran's increased 
psychiatric symptoms during service.  In addition, the 
veteran stated that he was asked if he wanted to have 
psychiatric treatment during service, but responded that he 
did not want treatment because he did want such treatment on 
his record at that time.

Subsequent to the July 2007 Board hearing, the veteran 
submitted a July 2007 report from a psychiatric evaluation 
completed by the psychiatrist who co-signed the letter 
received in November 2006.  Diagnoses included obsessive 
compulsive disorder, generalized anxiety disorder, and panic 
disorder without agoraphobia.  The psychiatrist opined that 
the veteran experienced considerable difficulties in 
interactions with others due to an inability to accurately 
interpret social cues, excessive anxiety and obsessive 
thoughts.  She reported that these symptoms had caused 
significant impairment since late adolescence, may have been 
exacerbated by his service, and had persisted.  In another 
portion of the report, the psychiatrist clarified that while 
his symptoms may have worsened during enlistment, the 
symptoms were not of such severity that the veteran "was 
able to disclose" his difficulties to supervisors or medical 
personnel at the time of service.

The veteran also submitted identical August 2007 letters from 
two treating clinicians, including one who had written the 
August 2004 and June 2005 letters.  Each found that the 
veteran's psychiatric symptoms were "exacerbated" by 
service.  The clinicians explained that the veteran's duties 
as a jet engine mechanic in service had consequences if not 
done properly.  This raised the veteran's anxiety and stress 
to an extreme level and the veteran experienced many panic 
attacks where he could not think or recall what he did know.  
The clinicians noted that the veteran was afraid that if he 
did not do his job right the airplane would crash, his life 
would be ruined, and he would probably go to jail.  

Analysis

The Board notes that there is no indication that the veteran 
was treated for a psychiatric disorder during service and 
there is no indication that a psychiatric disability was 
noted at the time he entered service.  While his personnel 
records indicate that the veteran's performance was hindered 
by nervousness, the only medical notation regarding any 
psychiatric disability was the notation on the separation 
Report of Medical History that the veteran stuttered when 
nervous.  The Board finds, however, that the record now 
contains substantial medical evidence that the veteran had a 
pre-existing psychiatric disability.  In this regard, the 
Board again highlights that the veteran does not contend 
otherwise, but rather contends that the pre-existing 
disability was aggravated by service.

The Board notes that the record contains multiple opinions 
regarding whether service aggravated the pre-existing 
psychiatric disability.  In the October 2006 VA examination, 
the examiner found that the veteran's disability was not 
aggravated by service.  The record, however, also contains 
letters from clinicians received in November 2006 and August 
2007 that indicate that the veteran's pre-existing 
psychiatric disability was aggravated ("exacerbated") by 
service.  In addition, there are other letters from 
clinicians that note that service may have aggravated the 
veteran's pre-existing psychiatric disability, although these 
opinions are speculative in nature.  

After review of the complete record, including this medical 
evidence and the credible testimony of the veteran and his 
parents, the Board finds that the preponderance of the 
evidence indicates that the veteran had a pre-existing 
psychiatric disability that was aggravated by service.  
Therefore, service connection on the basis of aggravation of 
a pre-existing psychiatric disability is granted.


ORDER

Service connection for a variously diagnosed psychiatric 
disorder, on the basis of aggravation of a pre-existing 
disability, is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


